Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 17/040,817 filed on September 23, 2020.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 4 recites “a spacing member made of copper or copper alloy is arranged between the second silver paste layer and the lead frame, and a third silver paste layer made of silver paste is formed between the spacing member and the lead frame,” in lines 3-5, must be shown through the process steps of applicant’s drawings or the feature(s) canceled from the claim(s). No new matter should be entered.
According to the quoted claim language above, it was not explicitly shown in the drawing whether in Figs. 2C, 3, 5 or other Figs that does not recite the above quoted 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


7.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “a spacing member made of copper or copper alloy is arranged between the second silver paste layer and the lead frame, and a third silver paste layer made of silver paste is formed between the spacing member and the lead frame,” in lines 3-5 which is not explicitly depicted in the applicant’s drawing according to Figs. 2A through 5, therefore, it creates ambiguity. None of the drawings discloses the recited limitation. Therefore, it is recommended to show the quoted limitation through the drawing(s) or clarify and/or amend the claim for reflecting the limitation of claim 4.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



10.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (2014/0252578 A1) in view of Background of the Invention (¶2).
Regarding independent claim 1, Berlin et al. teaches a manufacturing method of an electronic-component-mounted module comprising (Figs. 1-3):
a step of forming a laminate in which a first silver paste layer (72, ¶21, Fig. 2) is formed, wherein a substrate (34, ¶14) and a circuit layer (38 metal layer, ¶15, Fig. 2) bonded on the substrate (34), the first silver paste layer (72, Fig. 2) between the circuit layer (38) and one surface (bottom surface) of an electronic component (12, ¶11); and a second silver paste layer (70, ¶20, Fig. 2) made of silver paste is formed between the other surface (upper surface) of the electronic component (12) and a lead frame (42, ¶16) made of copper or copper alloy (copper, ¶4), and
a step of batch-bonding (76, see Fig. 2) in which the circuit layer (38), the electronic component (12), and the lead frame (42) are bonded at one time (see Fig. 2); wherein the laminate is heated to a heating temperature of not less than 180ºC and not more than 350ºC (200-300ºC, ¶23) with adding a pressure of not less than 1 MPa and not more than 20 MPa (<30 MPa, ¶25 which overlaps the quoted range) in a laminating direction (80-82 arrows, ¶25, perpendicular direction) so as to sinter the first silver paste layer (72) to form a first silver-sintered bonding layer (bonding after heating and pressure applied, see Fig. 3) which is the sintered first silver paste layer, and sinter the second silver paste layer (70) to form a second silver-sintered bonding layer (bonding after heating and pressure applied, see Fig. 3) which is the sintered second silver paste layer.

Background of Berlin et al. discloses wherein (¶2) a substrate with ceramic core which is direct bonded with aluminum (considering as insulation circuit substrate board with aluminum metal layer as claimed) and the metallization layer is an aluminum bonded on the ceramic substrate (¶2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching as taught by the background of Berlin et al. and modify the substrate w/metal layer of Berlin et al., in order to carry high current between the semiconductors and the lead frames (¶2).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) ; In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
"[Berlin et al.] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. 

Regarding claim 3, Berlin et al. and Background teach all of the limitations of claim 1 from which this claim depends.
Berlin et al. teaches wherein (Figs. 1-3):
in the step of forming the laminate, a spacing member (60 lead frame, ¶18) made of copper or copper alloy (¶17 same material as element 42, ¶18) is arranged between the first silver paste layer (72) and the circuit layer (38), and a third silver paste layer (74, ¶22) made of silver paste is formed between the spacing member (60) and the circuit layer (38), and
in the step of batch-bonding, the third silver paste layer (74) is sintered by heating to the heating temperature (200-300ºC, ¶23) in a state of being added the pressure (<30 MPa, ¶25) on the laminate in the laminating direction (80-82 arrows, ¶25, perpendicular direction, see Fig. 2), and a third silver-sintered bonding layer which is the sintered third silver paste layer (bonding after heating and pressure applied, see Fig. 3) is formed, and
a substrate (34, ¶14), the spacing member (60), the electronic component (12), and the lead frames are bonded at one time (see Fig. 2).

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berlin et al. (2014/0252578 A1) in view of Background of the Invention (¶2) as applied to claim 1 above, and further in view of an embodiment (Fig. 5) of Terasaki et al. (2016/0013073 A1) with another embodiment (Fig. 4) of Terasaki et al. (2016/0013073 A1).
Regarding claim 2, Berlin et al. and Background teach all of the limitations of claim 1 from which this claim depends.
Berlin et al. and Background are explicitly silent of disclosing wherein the insulation circuit substrate board comprising
a heat radiation layer made of aluminum or aluminum alloy bonded to the ceramic substrate board on an opposite surface to a bonded surface to the circuit layer, and
a heat sink made of copper or copper alloy, bonded on the heat radiation layer.
An embodiment (Fig. 5) of Terasaki et al. teaches wherein the insulation circuit substrate board (11 ceramic substrate, ¶74) comprising
a heat radiation layer (113, ¶76) made of aluminum or aluminum alloy (¶76) bonded to the ceramic substrate (11) on an opposite surface (bottom surface) to a bonded surface to the circuit layer (112, ¶74).
a heat sink (130, ¶77) bonded on the heat radiation layer (113).
MPEP 2144.07. Further, using aluminum or aluminum alloy is known for improved heat transfer characteristics, increased strength, corrosion resistance, conductivity, toughness etc.
Berlin et al. and Background and an embodiment (Fig. 5) of Terasaki et al. are explicitly silent of disclosing wherein the heat sink made of copper or copper alloy.
Another embodiment (Fig. 4) of Terasaki et al. teaches wherein the heat sink (30, ¶47) made of copper or copper alloy (¶47).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply teaching as taught by Terasaki et al. (Fig. 4) and modify the material of heat-sink of Berlin et al. and Terasaki et al. (Fig. 5), since both materials are suitable alternative materials that applicable to heat-sink. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07. Further, using copper or copper alloy is known for good thermal properties, conductivity, lower electrical resistance, etc.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819